Exhibit 10.1

CORNERSTONE ONDEMAND, INC.

2010 EQUITY INCENTIVE PLAN

1. Purposes of the Plan. The purposes of this Plan are:

 

  •  

to attract and retain the best available personnel for positions of substantial
responsibility,

 

  •  

to provide additional incentive to Employees, Directors and Consultants, and

 

  •  

to promote the success of the Company’s business.

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units and Performance Shares.

2. Definitions. As used herein, the following definitions will apply:

(a) “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.

(b) “Applicable Laws” means the legal and regulatory requirements relating to
the administration of equity-based awards, including, but not limited to, U.S.
federal and state corporate laws, U.S. federal and state securities laws, the
Code, any stock exchange or quotation system on which the Common Stock is listed
or quoted and the applicable laws of any non-U.S. country or jurisdiction where
Awards are, or will be, granted under the Plan.

(c) “Award” means, individually or collectively, a grant under the Plan of
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units or Performance Shares.

(d) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.

(e) “Board” means the Board of Directors of the Company.

(f) “Change in Control” means the occurrence of any of the following events:

(i) A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection (i), the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change in Control; or

(ii) A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or

(iii) A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market

 

1



--------------------------------------------------------------------------------

value of all of the assets of the Company immediately prior to such acquisition
or acquisitions; provided, however, that for purposes of this subsection (iii),
the following will not constitute a change in the ownership of a substantial
portion of the Company’s assets: (A) a transfer to an entity that is controlled
by the Company’s stockholders immediately after the transfer, or (B) a transfer
of assets by the Company to: (1) a stockholder of the Company (immediately
before the asset transfer) in exchange for or with respect to the Company’s
stock, (2) an entity, fifty percent (50%) or more of the total value or voting
power of which is owned, directly or indirectly, by the Company, (3) a Person,
that owns, directly or indirectly, fifty percent (50%) or more of the total
value or voting power of all the outstanding stock of the Company, or (4) an
entity, at least fifty percent (50%) of the total value or voting power of which
is owned, directly or indirectly, by a Person described in this
subsection (iii)(B)(3). For purposes of this subsection (iii), gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A, as it has been and may be amended from time to time,
and any proposed or final Treasury Regulations and Internal Revenue Service
guidance that has been promulgated or may be promulgated thereunder from time to
time.

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the jurisdiction of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

(g) “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder will include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

(h) “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board, or a duly authorized
committee of the Board, in accordance with Section 4 hereof.

(i) “Common Stock” means the common stock of the Company.

(j) “Company” means Cornerstone OnDemand, Inc., a Delaware corporation, or any
successor thereto.

(k) “Consultant” means any natural person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render bona fide services to such entity,
provided the services (i) are not in connection with the offer or sale of
securities in a capital-raising transaction, and (ii) do not directly promote or
maintain a market for the Company’s securities, in each case, within the meaning
of Form S-8 promulgated under the Securities Act, and provided, further, that a
Consultant will include only those persons to whom the issuance of Shares may be
registered under Form S-8 promulgated under the Securities Act.

(l) “Director” means a member of the Board.

(m) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.

(n) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.

 

2



--------------------------------------------------------------------------------

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(p) “Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for awards of the same type (which may have
higher or lower exercise prices and different terms), awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the exercise price of an outstanding Award is
increased or reduced. For avoidance of doubt, as set forth in Section 4(c), the
Administrator may not implement an Exchange Program.

(q) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Select
Market, the Nasdaq Global Market or the Nasdaq Capital Market of The Nasdaq
Stock Market, its Fair Market Value will be the closing sales price for such
stock as quoted on such exchange or system on the date of determination (or the
closing bid, if no sales were reported), as reported in The Wall Street Journal
or such other source as the Administrator deems reliable;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value will be the mean
between the high bid and low asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.

Notwithstanding the foregoing under this Section 2(q), for federal, state and
local income or other tax reporting purposes, fair market value will be
determined by the Company (or its delegate) in accordance with uniform and
nondiscriminatory standards adopted by it from time to time.

(r) “Fiscal Year” means the fiscal year of the Company.

(s) “Incentive Stock Option” means an Option that by its terms qualifies and is
intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.

(t) “Inside Director” means a Director who is an Employee.

(u) “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

(v) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(w) “Option” means a stock option granted pursuant to the Plan.

(x) “Outside Director” means a Director who is not an Employee.

(y) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(z) “Participant” means the holder of an outstanding Award.

(aa) “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of performance goals or other vesting
criteria as the Administrator may determine pursuant to Section 10.

(bb) “Performance Unit” means an Award which may be earned in whole or in part
upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.

 

3



--------------------------------------------------------------------------------

(cc) “Period of Restriction” means the period (if any) during which the transfer
of Shares of Restricted Stock are subject to restrictions and therefore, the
Shares are subject to a substantial risk of forfeiture. Such restrictions may be
based on continued service, the achievement of target levels of performance, or
the occurrence of other events as determined by the Administrator.

(dd) “Plan” means this 2010 Equity Incentive Plan, as may be amended from time
to time.

(ee) “Restricted Stock” means Shares issued pursuant to a Restricted Stock award
under Section 7 of the Plan, or issued pursuant to the early exercise of an
Option.

(ff) “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 8. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.

(gg) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

(hh) “Section 16(b)” means Section 16(b) of the Exchange Act.

(ii) “Section 409A” means Section 409A of the Code and the final regulations and
any guidance promulgated thereunder, as may be amended from time to time.

(jj) “Securities Act” means the Securities Act of 1933, as amended.

(kk) “Service Provider” means an Employee, Director or Consultant.

(ll) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 14 of the Plan.

(mm) “Stock Appreciation Right” means an Award, granted alone or in connection
with an Option, that pursuant to Section 9 is designated as a Stock Appreciation
Right.

(nn) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(oo) “Tax Obligations” means tax, social insurance and social security liability
obligations and requirements in connection with the Awards, including, without
limitation, (i) all federal, state, and local income, employment and any other
taxes (including the Participant’s Federal Insurance Contributions Act (FICA)
obligation) that are required to be withheld by the Company (or Company’s Parent
or Subsidiary, as applicable), (ii) the Participant’s and, to the extent
required by the Company (or its Parent or Subsidiary, as applicable), the
Company’s (or its Parent’s or Subsidiary’s) fringe benefit tax liability, if
any, associated with the grant, vesting, or exercise of an Award or sale of
Shares issued under the Award, and (iii) any other taxes or social insurance or
social security liabilities or premium the responsibility for which the
Participant has, or has agreed to bear, with respect to such Award (or exercise
thereof or issuance of Shares or other consideration thereunder).

3. Stock Subject to the Plan.

(a) Stock Subject to the Plan. Subject to the provisions of Section 14 of the
Plan, the maximum aggregate number of Shares that may be issued under the Plan
is equal to (A) the initial approved Share reserve of 3,500,000 Shares, (B) the
Shares reserved under the Company’s 2009 Equity Incentive Plan (the “Existing
Plan”) that, as of the date of effectiveness of the registration statement filed
in connection with the Company’s initial public offering in 2011 (the “IPO”),
had not been issued or were not subject to any awards granted under the Existing
Plan, which were automatically added to the Plan according to its terms,
(C) each Share reserve increase previously made pursuant to the annual evergreen
provision according to the terms of the Plan, and (D) Shares subject to awards
granted under the Existing Plan that, after the date of the IPO, expired or
otherwise terminated without having been exercised in full and Shares issued
pursuant to awards granted under the Existing Plan that were forfeited to or
repurchased by the Company, plus any

 

4



--------------------------------------------------------------------------------

Shares subject to stock options or similar awards granted under the Existing
Plan that expire or otherwise terminate without having been exercised in full
and Shares issued pursuant to awards granted under the Existing Plan that are
forfeited to or repurchased by the Company, with the maximum number of Shares to
be added to the Plan pursuant to the Existing Plan equal to 6,262,797 Shares.
The Shares may be authorized, but unissued, or reacquired Common Stock.

(b) Lapsed Awards. Shares that actually have been issued under the Plan under
any Award will not be returned to the Plan and will not become available for
future distribution under the Plan (unless repurchased as specified in this
subsection (b) below). If an Option or Stock Appreciation Right Award expires or
becomes unexercisable without having been exercised in full, the unexercised
Shares which were subject thereto will become available for future grant or sale
under the Plan (unless the Plan has terminated). If an Award of Restricted
Stock, Restricted Stock Units, Performance Units or Performance Shares (each, a
“Full Value Award”) is forfeited or repurchased by the Company due to failure to
vest, then the forfeited or repurchased Shares subject thereto will become
available for future grant or sale under the Plan (unless the Plan has
terminated). With respect to Stock Appreciation Rights settled in Shares, the
gross number of Shares covered by the portion of the Award so exercised will
cease to be available under the Plan. Shares used to pay the exercise or
purchase price of an Award or to satisfy the Tax Obligations related to an Award
will cease to be available for future grant or sale under the Plan. To the
extent an Award under the Plan is paid out in cash rather than Shares, such cash
payment will not result in reducing the number of Shares available for issuance
under the Plan. For purposes of clarification, no Shares purchased by the
Company with proceeds received from the exercise of an Option will become
available for issuance under this Plan. Notwithstanding the foregoing and,
subject to adjustment as provided in Section 14, the maximum number of Shares
that may be issued upon the exercise of Incentive Stock Options will equal the
aggregate Share number stated in Section 3(a), plus, to the extent allowable
under Section 422 of the Code and the Treasury Regulations promulgated
thereunder, any Shares that become available for issuance under the Plan
pursuant to Section 3(b).

(c) Share Reserve. The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.

4. Administration of the Plan.

(a) Procedure.

(i) Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.

(ii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.

(iii) Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.

(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion:

(i) to determine the Fair Market Value;

(ii) to select the Service Providers to whom Awards may be granted hereunder;

(iii) to determine the number of Shares to be covered by each Award granted
hereunder;

(iv) to approve forms of Award Agreements for use under the Plan;

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price,

 

5



--------------------------------------------------------------------------------

the time or times when Awards may be exercised (which may be based on
performance criteria), any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Award or the
Shares relating thereto, based in each case on such factors as the Administrator
will determine;

(vi) to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;

(vii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable non-U.S. laws;

(viii) to modify or amend each Award (subject to Section 19 of the Plan),
including but not limited to the discretionary authority to extend the
post-termination exercisability period of Awards;

(ix) to allow Participants to satisfy Tax Obligations in such manner as
prescribed in Section 15 of the Plan;

(x) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

(xi) to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award; and

(xii) to make all other determinations deemed necessary or advisable for
administering the Plan.

(c) Limitations.

(i) No Implementation of Exchange Programs. The Administrator will not be
permitted to implement an Exchange Program.

(ii) Dividend Payments. Dividends and other distributions payable with respect
to Shares subject to Awards will not be paid before the underlying Shares vest.

(d) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards and will be given the maximum deference
permitted by law.

5. Eligibility. Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units may be granted to Service Providers. Incentive Stock Options may be
granted only to Employees.

6. Stock Options.

(a) Grant of Stock Options. Each Option will be designated in the Award
Agreement as either an Incentive Stock Option or a Nonstatutory Stock Option.
However, notwithstanding such designation, to the extent that the aggregate Fair
Market Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as
Nonstatutory Stock Options. For purposes of this Section 6(a), Incentive Stock
Options will be taken into account in the order in which they were granted. The
Fair Market Value of the Shares will be determined as of the time the Option
with respect to such Shares is granted.

(b) Stock Option Agreement. The term of each Option will be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term will be ten
(10) years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.

 

6



--------------------------------------------------------------------------------

(c) Exercise Price and Other Terms. The per share exercise price for the Shares
to be issued pursuant to exercise of an Option will be determined by the
Administrator, subject to the following:

(i) In the case of an Incentive Stock Option granted to an Employee who, at the
time the Incentive Stock Option is granted, owns stock representing more than
ten percent (10%) of the voting power of all classes of stock of the Company or
any Parent or Subsidiary, the per Share exercise price will be no less than one
hundred ten percent (110%) of the Fair Market Value per Share on the date of
grant.

(ii) In the case of an Incentive Stock Option granted to any Employee other than
an Employee described in paragraph a) immediately above, the per Share exercise
price will be no less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant.

(iii) In the case of a Nonstatutory Stock Option, the per Share exercise price
will be no less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant.

(iv) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code

(v) At the time an Option is granted, the Administrator will fix the period
within which the Option may be exercised and will determine any conditions that
must be satisfied before the Option may be exercised.

(d) Form of Consideration. The Administrator will determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of: (1) cash; (2) check; (3) promissory note, to the extent
permitted by Applicable Laws; (4) other Shares, provided that such Shares have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which such Option will be exercised and provided that
accepting such Shares will not result in any adverse accounting consequences to
the Company, as the Administrator determines in its sole discretion;
(5) consideration received by the Company under a broker-assisted (or other)
cashless exercise program (whether through a broker or otherwise) implemented by
the Company in connection with the Plan; (6) by net exercise; (7) such other
consideration and method of payment for the issuance of Shares to the extent
permitted by Applicable Laws; or (8) any combination of the foregoing methods of
payment.

(e) Exercise of Option. Any Option granted hereunder will be exercisable
according to the terms of the Plan and at such times and under such conditions
as determined by the Administrator and set forth in the Award Agreement. An
Option may not be exercised for a fraction of a Share.

An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option. The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 14 of
the Plan.

Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.

 

7



--------------------------------------------------------------------------------

(f) Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s termination as the
result of the Participant’s death or Disability, the Participant may exercise
his or her Option within such period of time as is specified in the Award
Agreement to the extent that the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for three (3) months following the
Participant’s termination. Unless otherwise provided by the Administrator, if on
the date of termination the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan. If after termination the Participant does not exercise his or her
Option within the time specified by the Administrator, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.

(g) Disability of Participant. If a Participant ceases to be a Service Provider
as a result of the Participant’s Disability, the Participant may exercise his or
her Option within such period of time as is specified in the Award Agreement to
the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Award
Agreement). In the absence of a specified time in the Award Agreement, the
Option will remain exercisable for twelve (12) months following the
Participant’s termination. Unless otherwise provided by the Administrator, if on
the date of termination the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan. If after termination the Participant does not exercise his or her
Option within the time specified herein, the Option will terminate, and the
Shares covered by such Option will revert to the Plan.

(h) Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.

7. Restricted Stock.

(a) Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.

(b) Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify any Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine. Unless the Administrator determines otherwise,
the Company as escrow agent will hold Shares of Restricted Stock until the
restrictions on such Shares have lapsed.

(c) Transferability. Except as provided in this Section 7, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of any applicable Period of Restriction.

(d) Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.

 

8



--------------------------------------------------------------------------------

(e) Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
any applicable Period of Restriction or at such other time as the Administrator
may determine. The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed.

(f) Voting Rights. During any applicable Period of Restriction, Service
Providers holding Shares of Restricted Stock granted hereunder may exercise full
voting rights with respect to those Shares, unless the Administrator determines
otherwise.

(g) Dividends and Other Distributions. During any applicable Period of
Restriction and subject to the limitations contained in Section 4(c), Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares, unless the
Administrator provides otherwise. If any such dividends or distributions are
paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.

(h) Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.

8. Restricted Stock Units.

(a) Grant of Restricted Stock Units. Restricted Stock Units may be granted at
any time and from time to time as determined by the Administrator. After the
Administrator determines that it will grant Restricted Stock Units under the
Plan, it will advise the Participant in an Award Agreement of the terms,
conditions, and restrictions related to the grant, including the number of
Restricted Stock Units.

(b) Restricted Stock Unit Agreement. The Administrator will set vesting criteria
in its discretion, which, depending on the extent to which the criteria are met,
will determine the number of Restricted Stock Units that will be paid out to the
Participant. The Administrator may set vesting criteria based upon the
achievement of Company-wide, business unit, or individual goals (including, but
not limited to, continued employment), or any other basis determined by the
Administrator in its discretion.

(c) Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as determined by
the Administrator. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.

(d) Form and Timing of Payment. Payment of earned Restricted Stock Units will be
made as soon as practicable after the date(s) determined by the Administrator
and set forth in the Award Agreement. The Administrator, in its sole discretion,
may only settle earned Restricted Stock Units in cash, Shares, or a combination
of both.

(e) Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.

9. Stock Appreciation Rights.

(a) Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, a Stock Appreciation Right may be granted to Service Providers at any
time and from time to time as will be determined by the Administrator, in its
sole discretion.

(b) Stock Appreciation Right Agreement. Each Stock Appreciation Right grant will
be evidenced by an Award Agreement that will specify the exercise price, the
term of the Stock Appreciation Right, the conditions of exercise, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.

 

9



--------------------------------------------------------------------------------

(c) Number of Shares. The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Service
Provider.

(d) Exercise Price and Other Terms. The per share exercise price for the Shares
to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant. Otherwise, the
Administrator, subject to the provisions of the Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted under the Plan.

(e) Expiration of Stock Appreciation Rights. A Stock Appreciation Right granted
under the Plan will expire upon the date determined by the Administrator, in its
sole discretion, and set forth in the Award Agreement. Notwithstanding the
foregoing, the rules of Section 6(b) relating to the maximum term and Sections
6(e), 6(f), 6(g) and 6(h) relating to exercise also will apply to Stock
Appreciation Rights.

(f) Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:

(i) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

(ii) The number of Shares with respect to which the Stock Appreciation Right is
exercised.

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.

10. Performance Units and Performance Shares.

(a) Grant of Performance Units/Shares. Performance Units and Performance Shares
may be granted to Service Providers at any time and from time to time, as will
be determined by the Administrator, in its sole discretion. The Administrator
will have complete discretion in determining the number of Performance Units and
Performance Shares granted to each Participant.

(b) Performance Units/Shares Agreement and Other Terms. The Administrator will
set performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers. The time period during which the performance objectives or other
vesting provisions must be met will be called the “Performance Period.” Each
Award of Performance Units/Shares will be evidenced by an Award Agreement that
will specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. The Administrator may set
performance objectives based upon the achievement of Company-wide, divisional,
or individual goals, applicable federal or state securities laws, or any other
basis determined by the Administrator in its discretion.

(c) Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.

(d) Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives or other vesting provisions have been
achieved. After the grant of a Performance Unit/Share, the Administrator, in its
sole discretion, may reduce or waive any performance objectives or other vesting
provisions for such Performance Unit/Share.

(e) Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.

 

10



--------------------------------------------------------------------------------

(f) Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan.

11. Outside Director Award Limitations. No Outside Director may be granted, in
any Fiscal Year, Awards (the value of which will be based on their grant date
fair value determined in accordance with U.S. generally accepted accounting
principles) that, in the aggregate, exceed $500,000, provided that such amount
is increased to $800,000 in the Fiscal Year of his or her initial service as an
Outside Director. Any Awards provided to an individual for his or her services
as an Employee, or for his or her services as a Consultant other than as an
Outside Director, will be excluded for purposes of this Section 11.

12. Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise, vesting of Awards granted hereunder will be suspended during
any unpaid leave of absence. A Participant will not cease to be an Employee in
the case of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company, its Parent, or any
Subsidiary. For purposes of Incentive Stock Options, no such leave may exceed
three (3) months, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, then six (6) months
following the first (1st) day of such leave any Incentive Stock Option held by
the Participant will cease to be treated as an Incentive Stock Option and will
be treated for tax purposes as a Nonstatutory Stock Option.

13. Transferability of Awards. Unless determined otherwise by the Administrator,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant. If the Administrator makes an Award transferable, such Award
will contain such additional terms and conditions as the Administrator deems
appropriate.

14. Adjustments; Dissolution or Liquidation; Merger or Change in Control.

(a) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities, or other property, but excluding
any ordinary or otherwise regularly recurring cash dividends), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase, or exchange of Shares or other
securities of the Company, or other change in the corporate structure of the
Company affecting the Shares occurs, the Administrator, in order to prevent
diminution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, will adjust the number and class of Shares that
may be delivered under the Plan and/or the number, class, and price of Shares
covered by each outstanding Award and the numerical Share limits in Section 3 of
the Plan.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.

(c) Change in Control. In the event of a merger of the Company with or into
another corporation or other entity or a Change in Control, and subject to any
vesting acceleration provisions in an Award or other agreement, each outstanding
Award will be treated as the Administrator determines (subject to the provisions
of the following paragraph) without a Participant’s consent, including, without
limitation, that (i) Awards will be assumed, or substantially equivalent awards
will be substituted, by the acquiring or succeeding corporation (or an affiliate
thereof) with appropriate adjustments as to the number and kind of shares and
prices; (ii) upon written notice to a Participant, that the Participant’s Awards
will terminate upon or immediately prior to the consummation of such merger or
Change in Control; (iii) outstanding Awards will vest and become exercisable,
realizable, or payable, or restrictions applicable to an Award will lapse, in

 

11



--------------------------------------------------------------------------------

whole or in part prior to or upon consummation of such merger or Change in
Control, and, to the extent the Administrator determines, terminate upon or
immediately prior to the effectiveness of such merger or Change in Control;
(iv) (A) the termination of an Award in exchange for an amount of cash and/or
property, if any, equal to the amount that would have been attained upon the
exercise of such Award or realization of the Participant’s rights as of the date
of the occurrence of the transaction (and, for the avoidance of doubt, if as of
the date of the occurrence of the transaction the Administrator determines in
good faith that no amount would have been attained upon the exercise of such
Award or realization of the Participant’s rights, then such Award may be
terminated by the Company without payment), or (B) the replacement of such Award
with other rights or property selected by the Administrator in its sole
discretion; or (v) any combination of the foregoing. In taking any of the
actions permitted under this subsection 14(c), the Administrator will not be
obligated to treat all Awards, all Awards held by a Participant, all Awards of
the same type, or all portions of the same Award, similarly.

In the event that the successor corporation does not assume or substitute for
the Award (or portion thereof), the Participant will fully vest in and have the
right to exercise the Participant’s outstanding Option and Stock Appreciation
Right (or portion thereof) that is not assumed or substituted for, including
Shares as to which such Award would not otherwise be vested or exercisable, all
restrictions on Restricted Stock, Restricted Stock Units, Performance Shares and
Performance Units (or portions thereof) not assumed or substituted for will
lapse, and, with respect to such Awards with performance-based vesting (or
portions thereof) not assumed or substituted for, all performance goals or other
vesting criteria will be deemed achieved at one hundred percent (100%) of target
levels and all other terms and conditions met, in each case, unless specifically
provided otherwise under the applicable Award Agreement or other written
agreement between the Participant and the Company or any of its Subsidiaries or
Parents, as applicable. In addition, if an Option or Stock Appreciation Right
(or portion thereof) is not assumed or substituted for in the event of a merger
or Change in Control, the Administrator will notify the Participant in writing
or electronically that such Option or Stock Appreciation Right (or its
applicable portion) will be exercisable for a period of time determined by the
Administrator in its sole discretion, and the Option or Stock Appreciation Right
(or its applicable portion) will terminate upon the expiration of such period.

For the purposes of this subsection (c), an Award will be considered assumed if,
following the merger or Change in Control, the Award confers the right to
purchase or receive, for each Share subject to the Award immediately prior to
the merger or Change in Control, the consideration (whether stock, cash, or
other securities or property) received in the merger or Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or Change
in Control is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of an Option or
Stock Appreciation Right or upon the payout of a Restricted Stock Unit,
Performance Unit or Performance Share, for each Share subject to such Award, to
be solely common stock of the successor corporation or its Parent equal in fair
market value to the per share consideration received by holders of Common Stock
in the merger or Change in Control.

Notwithstanding anything in this Section 14(c) to the contrary, and unless
otherwise provided in an Award Agreement or other written agreement between the
Participant and the Company or any of its Subsidiaries or Parents, as
applicable, an Award that vests, is earned or paid-out upon the satisfaction of
one or more performance goals will not be considered assumed if the Company or
its successor modifies any of such performance goals without the Participant’s
consent; provided, however, a modification to such performance goals only to
reflect the successor corporation’s post-Change in Control corporate structure
will not be deemed to invalidate an otherwise valid Award assumption.

Notwithstanding anything in this Section 14(c) to the contrary, if a payment
under an Award Agreement is subject to Section 409A and if the change in control
definition contained in the Award Agreement or other agreement related to the
Award does not comply with the definition of “change in control” for purposes of
a distribution under Code Section 409A, then any payment of an amount that is
otherwise accelerated under this Section will be delayed until the earliest time
that such payment would be permissible under Section 409A without triggering any
penalties applicable under Section 409A.

 

12



--------------------------------------------------------------------------------

(d) Outside Director Awards. With respect to Awards granted to an Outside
Director that are assumed or substituted for, if on the date of or following
such assumption or substitution the Participant’s status as a Director or a
director of the successor corporation, as applicable, is terminated other than
upon a voluntary resignation by the Participant (unless such resignation is at
the request of the acquirer), then the Participant will fully vest in and have
the right to exercise Options and/or Stock Appreciation Rights as to all of the
Shares underlying such Award, including those Shares which would not otherwise
be vested or exercisable, all restrictions on Restricted Stock and Restricted
Stock Units will lapse, and, with respect to Performance Units and Performance
Shares, all performance goals or other vesting criteria will be deemed achieved
at one hundred percent (100%) of target levels and all other terms and
conditions met.

15. Tax.

(a) Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof) or such earlier time as any Tax
Obligations are due, the Company will have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy Tax Obligations with respect to such Award (or exercise thereof).

(b) Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (a) paying cash, check or other cash equivalents,
(b) electing to have the Company withhold otherwise deliverable cash or Shares
having a fair market value equal to the minimum statutory amount required to be
withheld or such greater amount as the Administrator may determine if such
amount would not have adverse accounting consequences, as the Administrator
determines in its sole discretion, (c) delivering to the Company already-owned
Shares having a fair market value equal to the minimum statutory amount required
to be withheld or such greater amount as the Administrator may determine, in
each case, provided the delivery of such Shares will not result in any adverse
accounting consequences, as the Administrator determines in its sole discretion,
(d) selling a sufficient number of Shares otherwise deliverable to the
Participant through such means as the Administrator may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount required
to be withheld, or (e) any combination of the foregoing methods of payment. The
fair market value of the Shares to be withheld or delivered will be determined
as of the date that the taxes are required to be withheld.

(c) Compliance With Section 409A. Awards will be designed and operated in such a
manner that they are either exempt from the application of, or comply with, the
requirements of Section 409A such that the grant, payment, settlement or
deferral will not be subject to the additional tax or interest applicable under
Section 409A, except as otherwise determined in the sole discretion of the
Administrator. The Plan and each Award Agreement under the Plan is intended to
meet the requirements of Section 409A and will be construed and interpreted in
accordance with such intent, except as otherwise determined in the sole
discretion of the Administrator. To the extent that an Award or payment, or the
settlement or deferral thereof, is subject to Section 409A the Award will be
granted, paid, settled or deferred in a manner that will meet the requirements
of Section 409A, such that the grant, payment, settlement or deferral will not
be subject to the additional tax or interest applicable under Section 409A.
Notwithstanding the foregoing, in no event will the Company or any Parent,
Subsidiary or other affiliate of the Company have any liability or obligation to
reimburse, indemnify, or hold harmless any Participant for any taxes, interest,
or penalties imposed, or other costs incurred, as a result of Section 409A.

16. No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider, nor will they interfere in any way with the
Participant’s right or the right of the Company or any Parent or Subsidiary, as
applicable, to terminate such relationship at any time, with or without cause,
to the extent permitted by Applicable Laws.

 

13



--------------------------------------------------------------------------------

17. Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.

18. Term of Plan. Subject to Section 22 of the Plan, the Plan will become
effective upon approval of the Plan by the stockholders of the Company at the
2019 Annual Meeting of Stockholders. It will continue in effect for a term of
ten (10) years from the date of such stockholder approval, unless terminated
earlier under Section 19 of the Plan.

19. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Administrator may at any time amend, alter,
suspend or terminate the Plan.

(b) Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan will materially impair the rights of any Participant,
unless mutually agreed otherwise between the Participant and the Administrator,
which agreement must be in writing and signed by the Participant and the
Company. Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.

20. Conditions Upon Issuance of Shares.

(a) Legal Compliance. Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.

(b) Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

21. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction or to complete or comply
with the requirements of any registration or other qualification of the Shares
under any U.S. state or federal law or non-U.S. law or under the rules and
regulations of the Securities and Exchange Commission, the stock exchange on
which Shares of the same class are then listed, or any other governmental or
regulatory body, which authority, registration, qualification or rule compliance
is deemed by the Company’s counsel to be necessary or advisable for the issuance
and sale of any Shares hereunder, will relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority, registration, qualification or rule compliance will not have been
obtained.

22. Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.

23. Forfeiture Events. The Administrator may specify in an Award Agreement that
the Participant’s rights, payments, and benefits with respect to an Award will
be subject to the reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Notwithstanding any provisions to
the contrary under this Plan, an Award will be subject to the Company’s clawback
policy as may be established and/or amended from time to time to comply with
Applicable Laws (the “Clawback Policy”). The Administrator may require a
Participant to forfeit, return or reimburse the Company all or a portion of the
Award and any amounts paid thereunder pursuant to the terms of the Clawback
Policy or as necessary or appropriate to comply with Applicable Laws.

 

14



--------------------------------------------------------------------------------

CORNERSTONE ONDEMAND, INC.

2010 EQUITY INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the Cornerstone OnDemand,
Inc. 2010 Equity Incentive Plan, as may be amended from time to time (the
“Plan”) will have the same defined meanings in this Stock Option Award Agreement
(the “Award Agreement”).

 

I.

NOTICE OF STOCK OPTION GRANT

Name:

Address:

The undersigned Participant has been granted an Option to purchase Common Stock
of Cornerstone OnDemand, Inc. (the “Company”), subject to the terms and
conditions of the Plan and this Award Agreement, as follows:

 

Grant Number                                          Date of Grant:        
Vesting Commencement Date:         Exercise Price per Share:        
Total Number of Shares Granted:             Total Exercise Price:         Type
of Option:            Incentive Stock Option            Nonstatutory Stock
Option    Term/Expiration Date:        

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
this Option may be exercised, in whole or in part, in accordance with the
following schedule:

One fourth (1/4th) of the shares subject to the Option shall vest on the first
anniversary of the Vesting Commencement Date, and one forty-eighth (1/48th) of
the shares subject to the Option shall vest each month thereafter on the same
day of the month as the Vesting Commencement Date (and if there is no
corresponding day, on the last day of the month), such that all of the shares
subject to the Option will have vested as of the fourth (4th) anniversary of the
Vesting Commencement Date, subject to Participant continuing to be a Service
Provider (as defined in the Plan) through each such date.



--------------------------------------------------------------------------------

Termination Period:

This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for twelve (12) months
after Participant ceases to be Service Provider. Notwithstanding the foregoing,
in no event may this Option be exercised after the Term/Expiration Date as
provided above and may be subject to earlier termination as provided in
Section 14 of the Plan.

 

II.

AGREEMENT

1.    Grant of Option. The Company hereby grants to the individual named in the
Notice of Stock Option Grant in Part I of this Award Agreement (the
“Participant”) an option (the “Option”) to purchase the number of Shares, as set
forth in the Notice of Stock Option Grant (the “Notice of Grant”), at the
exercise price per Share set forth in the Notice of Grant (the “Exercise
Price”), subject to all of the terms and conditions in this Award Agreement and
the Plan, which is incorporated herein by reference. Subject to Section 19(c) of
the Plan, in the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Award Agreement, the terms and
conditions of the Plan will prevail.

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an ISO under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”). However, if this Option is
intended to be an ISO, to the extent that it exceeds the $100,000 rule of Code
Section 422(d) it will be treated as a Nonstatutory Stock Option (“NSO”).
Further, if for any reason this Option (or portion thereof) will not qualify as
an ISO, then, to the extent of such nonqualification, such Option (or portion
thereof) shall be regarded as a NSO granted under the Plan. In no event will the
Administrator, the Company or any Parent or Subsidiary or any of their
respective employees or directors have any liability to Participant (or any
other person) due to the failure of the Option to qualify for any reason as an
ISO.

2.    Vesting Schedule. Except as provided in Section 3, the Option awarded by
this Award Agreement will vest in accordance with the vesting provisions set
forth in the Notice of Grant. Shares scheduled to vest on a certain date or upon
the occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.

3.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.



--------------------------------------------------------------------------------

4.    Exercise of Option.

(a)    Right to Exercise. This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Award Agreement.

(b)    Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit A (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
applicable tax withholding. This Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by
such aggregate Exercise Price.

5.    Method of Payment. Payment of the aggregate Exercise Price will be by any
of the following, or a combination thereof, at the election of Participant.

(a)    cash;

(b)    check;

(c)    consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or

(d)    surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares,
provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company.

6.    Tax Obligations.

(a)    Withholding Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of any Tax
Obligations which the Company determines must be withheld with respect to such
Shares. To the extent determined appropriate by the Company in its discretion,
it will have the right (but not the obligation) to satisfy any Tax Obligations
by reducing the number of Shares otherwise deliverable to Participant. If
Participant fails to make satisfactory arrangements for the payment of any
required Tax Obligations hereunder at the time of the Option exercise,
Participant acknowledges and agrees that the Company may refuse to honor the
exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.

(b)    Notice of Disqualifying Disposition of ISO Shares. If the Option granted
to Participant herein is an ISO, and if Participant sells or otherwise disposes
of any of the Shares acquired pursuant to the ISO on or before the later of
(i) the date two (2) years after the Date of Grant, or (ii) the date one
(1) year after the date of exercise, Participant will immediately notify the
Company in writing of such disposition. Participant agrees that Participant may
be subject to income tax withholding by the Company on the compensation income
recognized by Participant.



--------------------------------------------------------------------------------

(c)    Code Section 409A. Under Code Section 409A, an option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.” A Discount Option may result
in (i) income recognition by Participant prior to the exercise of the option,
(ii) an additional twenty percent (20%) federal income tax, and (iii) potential
penalty and interest charges. The Discount Option may also result in additional
state income, penalty and interest charges to the Participant. Participant
acknowledges that the Company cannot and has not guaranteed that the IRS will
agree that the per Share exercise price of this Option equals or exceeds the
Fair Market Value of a Share on the Date of Grant in a later examination.
Participant agrees that if the IRS determines that the Option was granted with a
per Share exercise price that was less than the Fair Market Value of a Share on
the date of grant, Participant will be solely responsible for Participant’s
costs related to such a determination.

7.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant. After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

8.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE
PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT
OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER.
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

9.    Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company at Cornerstone
OnDemand, Inc. 1601 Cloverfield Blvd., Suite 620, Santa Monica, CA 90404, or at
such other address as the Company may hereafter designate in writing.



--------------------------------------------------------------------------------

10.    Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.

11.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

12.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
The Company will make all reasonable efforts to meet the requirements of any
such state or federal law or securities exchange and to obtain any such consent
or approval of any such governmental authority. Assuming such compliance, for
income tax purposes the Exercised Shares will be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.

13.    Plan Governs. This Award Agreement is subject to all terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.

14.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

15.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

16.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.

17.    Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.



--------------------------------------------------------------------------------

18.    Modifications to the Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Section 409A of the Code in
connection to this Option.

19.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Option
under the Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

20.    Governing Law. This Award Agreement is governed by the internal
substantive laws, but not the choice of law rules, of California.

21.    Entire Agreement. The Plan is incorporated herein by reference. The Plan
and this Award Agreement (including the exhibits referenced herein) constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof, and may not
be modified adversely to the Participant’s interest except by means of a writing
signed by the Company and Participant.



--------------------------------------------------------------------------------

PARTICIPANT                  CORNERSTONE ONDEMAND, INC.         Signature     By
        Print Name     Print Name         Date     Title           Date Address:
               



--------------------------------------------------------------------------------

EXHIBIT A

CORNERSTONE ONDEMAND, INC.

2010 EQUITY INCENTIVE PLAN

EXERCISE NOTICE

Cornerstone OnDemand, Inc.

1601 Cloverfield Blvd., Suite 620

Santa Monica, CA 90404

Attention: Plan Administrator

(a)    Exercise of Option. Effective as of today,                         ,
        , the undersigned (“Purchaser”) hereby elects to purchase
                     shares (the “Shares”) of the Common Stock of Cornerstone
OnDemand, Inc. (the “Company”) under and pursuant to the 2010 Equity Incentive
Plan, as may be amended from time to time (the “Plan”) and the Stock Option
Award Agreement dated                      (the “Award Agreement”). The purchase
price for the Shares will be $                        , as required by the Award
Agreement.

(b)    Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares and any required tax withholding to be paid in
connection with the exercise of the Option.

(c)    Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.

(d)    Rights as Stockholder. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to the Shares subject
to the Option, notwithstanding the exercise of the Option. The Shares so
acquired will be issued to Purchaser as soon as practicable after exercise of
the Option. No adjustment will be made for a dividend or other right for which
the record date is prior to the date of issuance, except as provided in
Section 14 of the Plan.

(e)    Tax Consultation. Purchaser understands that Purchaser may suffer adverse
tax consequences as a result of Purchaser’s purchase or disposition of the
Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.

(f)    Entire Agreement; Governing Law. The Plan and Award Agreement are
incorporated herein by reference. This Exercise Notice, the Plan and the Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
the State of California.



--------------------------------------------------------------------------------

Submitted by:     Accepted by: PARTICIPANT                  CORNERSTONE
ONDEMAND, INC.         Signature     By         Print Name     Print Name      
  Date     Title           Date Address:                           Date Received



--------------------------------------------------------------------------------

CORNERSTONE ONDEMAND, INC.

2010 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the Cornerstone OnDemand,
Inc. 2010 Equity Incentive Plan, as may be amended from time to time (the
“Plan”) will have the same defined meanings in this Restricted Stock Unit Award
Agreement (the “Award Agreement”).

 

I.

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

Name:    

Address:    

The undersigned Participant has been granted the right to receive an Award of
Restricted Stock Units, subject to the terms and conditions of the Plan and this
Award Agreement, as follows:

 

Grant Number:                                        Date of Grant:      
Vesting Commencement Date:       Number of Restricted Stock Units:      

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:

One-fourth (1/4) of the total RSUs shall vest on the first anniversary of the
Vesting Commencement Date, one-fourth (1/4) of the total RSUs shall vest on the
second anniversary of the Vesting Commencement Date, one-fourth (1/4) of the
total RSUs shall vest on the third anniversary of the Vesting Commencement Date,
and one-fourth (1/4) of the total RSUs shall vest on the fourth anniversary of
the Vesting Commencement Date, subject to the RSU Participant continuing to be a
Service Provider (as defined in the Plan) through each such date.

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Units, the Restricted Stock
Units and Participant’s right to acquire any Shares hereunder will immediately
terminate.

 

II.

AGREEMENT

1.    Grant of Restricted Stock Units. The Company hereby grants to the
individual named in the Notice of Grant of Restricted Stock Units in Part I of
this Award Agreement (the



--------------------------------------------------------------------------------

“Participant”) under the Plan an Award of Restricted Stock Units, subject to all
of the terms and conditions in this Award Agreement and the Plan, which is
incorporated herein by reference. Subject to Section 19(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Award Agreement, the terms and conditions of the Plan
will prevail.

2.    Company’s Obligation to Pay. Each Restricted Stock Unit represents the
right to receive a Share on the date it vests. Unless and until the Restricted
Stock Units will have vested in the manner set forth in Section 3, Participant
will have no right to payment of any such Restricted Stock Units. Prior to
actual payment of any vested Restricted Stock Units, such Restricted Stock Unit
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company. Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable Tax Obligations as set forth in Section 7.
Subject to the provisions of Section 4, such vested Restricted Stock Units will
be paid in Shares as soon as practicable after vesting, but in each such case
within the period ending no later than the date that is two and one-half (2½)
months from the end of the Company’s tax year that includes the vesting date.

3.    Vesting Schedule. Except as provided in Section 4, and subject to
Section 5, the Restricted Stock Units awarded by this Award Agreement will vest
in accordance with the vesting provisions set forth in the Notice of Grant of
Restricted Stock Units (the “Notice of Grant”). Restricted Stock Units scheduled
to vest on a certain date or upon the occurrence of a certain condition will not
vest in Participant in accordance with any of the provisions of this Award
Agreement, unless Participant will have been continuously a Service Provider
from the Date of Grant until the date such vesting occurs.

4.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator.

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless the Participant dies following his or her termination as a Service
Provider, in which case, the Restricted Stock Units will be paid in Shares to
the Participant’s estate as soon as practicable following his or her death. It
is the intent of this Award Agreement to comply with the requirements of
Section 409A so that none of the Restricted Stock Units provided under this
Award Agreement or Shares issuable thereunder will be subject to the



--------------------------------------------------------------------------------

additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. For purposes of this Award Agreement, “Section 409A”
means Section 409A of the Code, and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.

5.    Forfeiture upon Termination of Status as a Service Provider.
Notwithstanding any contrary provision of this Award Agreement, the balance of
the Restricted Stock Units that have not vested as of the time of Participant’s
termination as a Service Provider for any or no reason and Participant’s right
to acquire any Shares hereunder will immediately terminate.

6.    Death of Participant. Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

7.    Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of any Tax
Obligations which the Company determines must be withheld with respect to such
Shares. The Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit Participant to
satisfy such Tax Obligation, in whole or in part (without limitation) by
(a) paying cash, (b) electing to have the Company withhold otherwise deliverable
Shares having a Fair Market Value equal to the minimum amount required to be
withheld, (c) delivering to the Company already vested and owned Shares having a
Fair Market Value equal to the amount required to be withheld, or (d) selling a
sufficient number of such Shares otherwise deliverable to Participant through
such means as the Company may determine in its sole discretion (whether through
a broker or otherwise) equal to the amount required to be withheld. To the
extent determined appropriate by the Company in its discretion, it will have the
right (but not the obligation) to satisfy any Tax Obligations by reducing the
number of Shares otherwise deliverable to Participant. If Participant fails to
make satisfactory arrangements for the payment of any required Tax Obligations
hereunder at the time any applicable Restricted Stock Units otherwise are
scheduled to vest pursuant to Sections 3 or 4, Participant will permanently
forfeit such Restricted Stock Units and any right to receive Shares thereunder
and the Restricted Stock Units will be returned to the Company at no cost to the
Company.

8.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant. After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

9.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE



--------------------------------------------------------------------------------

VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING
PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF
RESTRICTED STOCK UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A
SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

10.    Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company at Cornerstone
OnDemand, Inc. 1601 Cloverfield Blvd., Suite 620, Santa Monica, CA 90404, or at
such other address as the Company may hereafter designate in writing.

11.    Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

12.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

13.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
Where the Company determines that the delivery of the payment of any Shares will
violate federal securities laws or other applicable laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates
that the delivery of Shares will no longer cause such violation. The Company
will make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

14.    Plan Governs. This Award Agreement is subject to all terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.



--------------------------------------------------------------------------------

15.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

16.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

17.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.

18.    Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.

19.    Modifications to the Award Agreement. This Award Agreement constitutes
the entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.

20.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

21.    Governing Law. This Award Agreement is governed by the internal
substantive laws, but not the choice of law rules, of California.

22.    Entire Agreement. The Plan is incorporated herein by reference. The Plan
and this Award Agreement (including the exhibits referenced herein) constitute
the entire agreement of the



--------------------------------------------------------------------------------

parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof, and may not be modified adversely to
the Participant’s interest except by means of a writing signed by the Company
and Participant.

 

PARTICIPANT                  CORNERSTONE ONDEMAND, INC.         Signature     By
        Print Name     Print Name         Date     Title           Date Address:
         



--------------------------------------------------------------------------------

CORNERSTONE ONDEMAND, INC.

2010 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the Cornerstone OnDemand,
Inc. 2010 Equity Incentive Plan, as may be amended from time to time (the
“Plan”) will have the same defined meanings in this Restricted Stock Unit Award
Agreement (the “Award Agreement”).

 

I.

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

Name:                [-]

Address:

The undersigned Participant has been granted the right to receive an Award of
Restricted Stock Units (the “Award”), subject to the terms and conditions of the
Plan and this Award Agreement, as follows:

 

Grant Number:    2010-[-]                                     Date of Grant:   
[-]    Vesting Commencement Date:    [-]   
Maximum Number of Restricted Stock Units:    [-]   
Target Number of Restricted Stock Units:    [-]   

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:

General

The number of Restricted Stock Units subject to the Award that will become
eligible for time-based vesting as set forth below will depend upon the
Company’s Financial Performance Level (as defined below) as adjusted for the
Revenue Modifier (as defined below), if at all, for the Company’s 2020 fiscal
year (or such time period as described below in the event of a New Measurement
Date (as defined below)) and will be determined in accordance with this Award
Agreement.

The “Performance Period” will begin on January 1, 2018 and will end on
December 31, 2020 (the “Anniversary Date”), with the Company’s performance
measured based on performance for the 2020 fiscal year (or such time period as
described below in the event of a New Measurement



--------------------------------------------------------------------------------

Date). Notwithstanding the foregoing, in the event of a Change of Control (as
defined below) where the acquiror does not assume or substitute for the Award,
the Performance Period shall be deemed to end upon the consummation of the
Change of Control (the “Closing”) and the treatment of the Award will be as set
forth in this Award Agreement. The Anniversary Date, or if earlier, the Closing,
is referred to herein as the “Period End Date”.

If Participant ceases to be a Service Provider prior to the Period End Date for
any reason, and except as provided in this Award Agreement, the Restricted Stock
Units subject to the Award will terminate and be cancelled and Participant will
have no further rights with respect to such Restricted Stock Units. Any
Restricted Stock Units subject to the Award that are determined to not be
Eligible Restricted Stock Units as of the Period End Date shall terminate and be
cancelled and Participant will have no further rights with respect to such
Restricted Stock Units. Further, time-based vesting is subject to Participant
continuing to be a Service Provider through the applicable vesting date, subject
to the vesting acceleration provisions set forth below.

Performance Matrix

The number of Restricted Stock Units subject to the Award that will become
eligible for time-based vesting (“Eligible Restricted Stock Units”) will be
determined by the Compensation Committee of the Company’s Board of Directors
(the “Compensation Committee”) in its sole discretion within sixty (60) days of
the Period End Date (the date of determination, the “Certification Date”) and
will depend upon the Company’s Financial Performance Level as adjusted for the
Revenue Modifier, if at all, for the 2020 fiscal year (or such time period as
described below in the event of a New Measurement Date), both calculated as of
the Period End Date as described herein.

The “Financial Performance Level” means the sum of the Subscription Revenue
Growth (as defined below) plus the Unlevered Free Cash Flow Margin (as defined
below) for the Company’s 2020 fiscal year (or such time period as described
below in the event of a New Measurement Date). For purposes of calculating the
Financial Performance Level, results will be expressed to the nearest hundredth,
with amounts equal to .05 and up rounded up to the nearest whole tenth and
amounts below .05 rounded down to the nearest whole tenth.

The “Subscription Revenue Growth” is expressed as a percentage and is defined as
the Company’s GAAP subscription revenue (“Subscription Revenue”) for the
Company’s 2020 fiscal year (or such time period as described below in the event
of a New Measurement Date) as reported in the Results of Operations in
Management’s Discussion and Analysis of Financial Condition or in the financial
statements included with the Form 10-K and will be calculated under accounting
standards in place on the Date of Grant, subject to any M&A Adjustment (as
defined below). Subscription Revenue for a given year will be adjusted to use a
constant currency should the average Great Britain Pound (“GBP”) to United
States Dollar (“USD”) and Euro to USD exchange rates vary from the prior year’s
average exchange rates. Constant currency will be calculated using the
weighted-average rate of the prior year’s respective exchange rates applied to
the current year’s GBP or Euro denominated Subscription Revenue.



--------------------------------------------------------------------------------

“Unlevered Free Cash Flow Margin” is expressed as a percentage and is calculated
by dividing Unlevered Free Cash Flow (as defined below) for the Company’s 2020
fiscal year (or such time period as described below in the event of a New
Measurement Date) divided by the Company’s Revenue (as defined below) for the
Company’s 2020 fiscal year (or such time period as described below in the event
of a New Measurement Date), subject to any M&A Adjustment.

“Unlevered Free Cash Flow” is calculated by taking the Company’s GAAP cash flow
from operating activities minus purchase of property and equipment and
capitalized software costs. Unlevered Free Cash Flow will be adjusted to remove
the impact of the following:

 

  •  

Cash paid or received for legal settlements in excess of $250,000 in a given
year;

 

  •  

Cash paid related to a restructuring charge in excess of $250,000 in a given
year;

 

  •  

Cash income tax paid for subsidiaries that the Company may begin to pay where it
was not forecasted to generate taxable income at the time the Unlevered Free
Cash Flow target was determined; or

 

  •  

Cash interest expense paid during the period.

“Revenue” means the Company’s GAAP revenue as reported in the Results of
Operations in Management’s Discussion and Analysis of Financial Conditions or in
the financial statements included with the Form 10-K and will be calculated
under accounting standards in place at the Date of Grant.

“M&A Adjustment” means that, notwithstanding the foregoing, if, subsequent to
the Date of Grant, the Company consummates any merger or acquisition resulting
in the financials of the target company (“Target”) being consolidated with the
Company’s standalone financials (“Consolidation”), the Financial Performance
Level for the Company’s 2020 fiscal year (or such time period as described below
in the event of a New Measurement Date) shall be calculated as follows, starting
with the first fiscal year after the fiscal year where the Consolidation
occurred:

 

  •  

“Subscription Revenue Growth” shall mean ((total Subscription Revenue for the
current fiscal year minus the Board-approved pro forma Revenue for Target for
the current fiscal year) / (total Subscription Revenue for the prior fiscal year
minus the Board-approved pro forma Revenue for Target for the prior fiscal
year)) minus one (1).

 

  •  

“Unlevered Free Cash Flow Margin” shall mean ((total Unlevered Free Cash Flow
for the current fiscal year minus the Board-approved pro forma Unlevered Free
Cash Flow for Target for the current fiscal year) / (total Revenue for the
current fiscal year minus the Board-approved pro forma Revenue for Target for
the current fiscal year)) minus one (1).

 

  •  

For clarity, the Board approved pro forma models shall incorporate any financial
syngergies expected as a result of the merger or acquisition.



--------------------------------------------------------------------------------

Eligible Restricted Stock Unit Calculation:

 

Level*      Financial
Performance Level      Percentage of Target
Number of Restricted
Stock Units that Become
Eligible Restricted Stock
Units**      Number of Eligible
Restricted Stock
Units** 1      Below 20%      0%      0 2      20%      25%      18,010 3     
35%      90%      64,837 4      40%      100%      72,042 5      45% or above
     200%      144,084

 

*

The number of Restricted Stock Units that will become Eligible Restricted Stock
Units shall be calculated linearly between levels.

**

Any partial Shares will be rounded down to the nearest whole Share and any
fractional Shares will be forfeited for no consideration.

In addition, the percentage of Target Number of Restricted Stock Units that
become Eligible Restricted Stock Units earned at any given Financial Performance
Level will increase by: (i) seven (7) percentage points if the Subscription
Revenue Growth for the Company’s 2020 fiscal year (or such time period as
described below in the event of a New Measurement Date) is 15%, and (ii) fifty
(50) percentage points if the Subscription Revenue Growth for the Company’s 2020
fiscal year (or such time period as described below in the event of a New
Measurement Date) is 21%, with the increase being calculated linearly between
these two levels (the “Revenue Modifier”).

In no event may more than 100% of the Maximum Number of Restricted Stock Units
be Eligible Restricted Stock Units.

Time-Based Vesting

Eligible Restricted Stock Units will be scheduled to vest in accordance with the
following schedule, subject to Participant continuing to remain a Service
Provider through the applicable vesting date: 100% of the Eligible Restricted
Stock Units will vest on the third anniversary of the Date of Grant (the
“Vesting Date”) (subject to any acceleration provisions contained in this Award
Agreement). Subject to the provisions of the Award Agreement, in the event
Participant ceases to be a Service Provider for any or no reason before the
Vesting Date, the Eligible Restricted Stock Units and Participant’s right to
acquire Shares thereunder will immediately terminate and such Eligible
Restricted Stock Units will immediately be forfeited and canceled.



--------------------------------------------------------------------------------

Involuntary Termination

For purposes of this Award Agreement, an “Involuntary Termination” means that
Participant is terminated as a result of either (i) a termination by the Company
without Cause (as defined below) or (ii) a termination by Participant for Good
Reason (as defined below). In the event of an Involuntary Termination and
notwithstanding anything to the contrary in (i) a Participant’s Change of
Control Severance Agreement and/or Employment Agreement with the Company, or
(ii) the Plan, the Award will be treated as follows:

 

  •  

If the Involuntary Termination occurs within twelve (12) months following the
Date of Grant and outside of a Change of Control Period (as defined below), zero
(0) Restricted Stock Units subject to the Award will be considered Eligible
Restricted Stock Units and 100% of the Restricted Stock Units subject to the
Award shall terminate and be cancelled on the three (3) month anniversary of the
Involuntary Termination (the date of the Involuntary Termination, the
“Termination Date”) if no Change of Control has occurred as of the three
(3) month anniversary of the Termination Date and Participant will have no
further rights with respect to such Restricted Stock Units.

 

  •  

If the Involuntary Termination occurs within twenty-four (24) months following
the Date of Grant and during a Change of Control Period, 100% of the Target
Number of Restricted Stock Units will become Eligible Restricted Stock Units and
will fully vest on the Termination Date and the remaining Restricted Stock Units
subject to the Award will terminate and Participant will have no further rights
with respect to such Restricted Stock Units.

 

  •  

If the Involuntary Termination occurs more than twelve (12) months following the
Date of Grant and outside a Change of Control Period, the Restricted Stock Units
subject to the Award will not terminate and instead, will remain outstanding and
the number of Eligible Restricted Stock Units will be calculated on the Period
End Date as set forth in this Award Agreement as if the Involuntary Termination
has not occurred. The actual number of Eligible Restricted Stock Units that will
vest on the third anniversary of the Date of Grant will be pro-rated by
multiplying the calculated number of Eligible Restricted Stock Units by a
fraction with (i) a numerator equal to the number of completed calendar days
that have elapsed between the Date of Grant and the Termination Date, and (ii) a
denominator equal to the number of calendar days in the Performance Period.

 

  •  

If the Involuntary Termination occurs more than twenty-four (24) months
following the Date of Grant and during a Change of Control Period, or, if the
Award is not assumed or substituted for by an acquirer in connection with the
Change of Control (in either event, the Termination Date or the Closing referred
to as the “New Measurement Date”), then the Eligible Restricted Stock Units will
vest in full on the Termination Date, or, the Closing if the Award is not
assumed or substituted for by an acquirer in connection with the Change of
Control, and the number of Eligible Restricted Stock Units will equal the
greater of (i) the number of Eligible Restricted Stock Units calculated based on
actual performance during the twelve (12) month period immediately prior to the
Change of Control, or (ii) 100% of the Target Number of Restricted Stock Units;
provided, however, that the number of Eligible Restricted Stock Units will not
exceed 200% of the Target Number of Restricted Stock Units.

Any accelerated vesting in connection with an Involuntary Termination is subject
to



--------------------------------------------------------------------------------

Participant signing and not revoking a separation agreement and release of
claims in a form satisfactory to the Company (the “Release”), which must become
effective and irrevocable no later than the sixtieth (60th) day following
Participant’s termination of employment (the “Release Deadline”). If the Release
does not become effective and irrevocable by the Release Deadline, Participant
will forfeit any right to accelerated vesting under this Agreement. In no event
will any accelerated vesting occur until the Release actually becomes effective
and irrevocable.

For purposes of clarification, upon an Involuntary Termination that occurs prior
to a Change of Control, any Restricted Stock Units subject to this Award will
remain outstanding for a period of three (3) months following the Involuntary
Termination in order to determine if a Change of Control occurs. If a Change of
Control does occur during such three (3) month period, the Restricted Stock
Units subject to this Award will be treated as set forth above and including,
for avoidance of doubt, the treatment of the Award if the Award is not assumed
or substituted for by the acquiror as described above. If a Change of Control
does not occur during such three (3) month period, the Restricted Stock Units
subject to the Award that had remained outstanding solely to determine whether
they would have vested as a result of the Involuntary Termination provisions
applicable during the Change of Control Period set forth above will terminate on
the expiration of the three (3) month period.

For further purposes of clarification, the acceleration set forth in this Award
Agreement is meant to be in lieu of, and not in addition to, any acceleration
provisions set forth in any Change of Control Severance Agreement and any
Employment Agreement between Participant and the Company.

For purposes of this Award Agreement, “Cause” will have the meaning set forth in
the Company’s form of Change of Control Severance Agreement filed with the
Securities and Exchange Commission on August 7, 2013.

For purposes of this Award Agreement, “Change of Control” will have the meaning
set forth in the Company’s form of Change of Control Severance Agreement filed
with the Securities and Exchange Commission on August 7, 2013.

For purposes of this Award Agreement, “Change of Control Period” will have the
meaning set forth in the Company’s form of Change of Control Severance Agreement
filed with the Securities and Exchange Commission on August 7, 2013.

For purposes of this Award Agreement, “Good Reason” will have the meaning set
forth in Participant’s own Change of Control Severance Agreement, or, if no such
agreement is then existing, the Company’s form of Change of Control Severance
Agreement filed with the Securities and Exchange Commission on August 7, 2013.

 

II.

AGREEMENT

1.    Grant of Restricted Stock Units. The Company hereby grants to the
individual named in the Notice of Grant of Restricted Stock Units in Part I of
this Award Agreement (the



--------------------------------------------------------------------------------

“Participant”) under the Plan an Award of Restricted Stock Units, subject to all
of the terms and conditions in this Award Agreement and the Plan, which is
incorporated herein by reference. Subject to Section 19(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Award Agreement, the terms and conditions of the Plan
will prevail.

2.    Company’s Obligation to Pay. Each Restricted Stock Unit represents the
right to receive a Share on the date it vests. Unless and until the Restricted
Stock Units will have vested in the manner set forth in Section 3, Participant
will have no right to payment of any such Restricted Stock Units. Prior to
actual payment of any vested Restricted Stock Units, such Restricted Stock Unit
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company. Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable Tax Obligations as set forth in Section 7.
Subject to the provisions of Section 4, such vested Restricted Stock Units will
be paid in Shares as soon as practicable after vesting, but in each such case
within the period ending no later than the date that is the fifteenth (15th) day
of the third (3rd) month from the end of the Company’s tax year that includes
the vesting date.

3.    Vesting Schedule. Except as provided in Section 4, and subject to
Section 5, the Restricted Stock Units awarded by this Award Agreement will vest
in accordance with the vesting provisions set forth in the Notice of Grant of
Restricted Stock Units (the “Notice of Grant”). Subject to the provisions of the
Award Agreement, Restricted Stock Units scheduled to vest on a certain date or
upon the occurrence of a certain condition will not vest in Participant in
accordance with any of the provisions of this Award Agreement, unless
Participant will have been continuously a Service Provider from the Date of
Grant through the applicable vesting date.

4.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator.

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless the Participant dies following his or her termination as a Service
Provider, in which case, the Restricted Stock Units will be paid in Shares to
the Participant’s estate as soon as practicable following his or her death. It
is the intent of this Award Agreement to comply with the requirements of
Section 409A so that none of the Restricted Stock Units provided under this
Award Agreement or Shares issuable



--------------------------------------------------------------------------------

thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. For purposes of this
Award Agreement, “Section 409A” means Section 409A of the Code, and any
proposed, temporary or final Treasury Regulations and Internal Revenue Service
guidance thereunder, as each may be amended from time to time.

5.    Forfeiture upon Termination of Status as a Service Provider. Subject to
the provisions of this Award Agreement, the balance of the Restricted Stock
Units that have not vested as of the time of Participant’s termination as a
Service Provider for any or no reason and Participant’s right to acquire any
Shares hereunder will immediately terminate.

6.    Death of Participant. Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

7.    Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of any Tax
Obligations which the Company determines must be withheld with respect to such
Shares. The Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit Participant to
satisfy such Tax Obligation, in whole or in part (without limitation) by
(a) paying cash, (b) electing to have the Company withhold otherwise deliverable
Shares having a Fair Market Value equal to the minimum amount required to be
withheld, (c) delivering to the Company already vested and owned Shares having a
Fair Market Value equal to the amount required to be withheld, or (d) selling a
sufficient number of such Shares otherwise deliverable to Participant through
such means as the Company may determine in its sole discretion (whether through
a broker or otherwise) equal to the amount required to be withheld. To the
extent determined appropriate by the Company in its discretion, it will have the
right (but not the obligation) to satisfy any Tax Obligations by reducing the
number of Shares otherwise deliverable to Participant. If Participant fails to
make satisfactory arrangements for the payment of any required Tax Obligations
hereunder at the time any applicable Restricted Stock Units otherwise are
scheduled to vest pursuant to Sections 3 or 4, Participant will permanently
forfeit such Restricted Stock Units and any right to receive Shares thereunder
and the Restricted Stock Units will be returned to the Company at no cost to the
Company.

8.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant. After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.



--------------------------------------------------------------------------------

9.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

10.    Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company at Cornerstone
OnDemand, Inc. 1601 Cloverfield Blvd., Suite 620, Santa Monica, CA 90404, or at
such other address as the Company may hereafter designate in writing.

11.    Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

12.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

13.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
Where the Company determines that the delivery of the payment of any Shares will
violate federal securities laws or other applicable laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates
that the delivery of Shares will no longer cause such violation. The Company
will make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.



--------------------------------------------------------------------------------

14.    Plan Governs. This Award Agreement is subject to all terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.

15.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

16.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

17.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.

18.    Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.

19.    Modifications to the Award Agreement. This Award Agreement constitutes
the entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.

20.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.



--------------------------------------------------------------------------------

21.    Governing Law. This Award Agreement is governed by the internal
substantive laws, but not the choice of law rules, of California.

22.    Entire Agreement. The Plan is incorporated herein by reference. The Plan
and this Award Agreement (including the exhibits referenced herein) constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof, and may not
be modified adversely to the Participant’s interest except by means of a writing
signed by the Company and Participant.

 

PARTICIPANT                  CORNERSTONE ONDEMAND, INC.         Signature     By
        Print Name     Print Name         Date     Title           Date Address:
               



--------------------------------------------------------------------------------

CORNERSTONE ONDEMAND, INC.

2010 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the Cornerstone OnDemand,
Inc. 2010 Equity Incentive Plan, as may be amended from time to time (the
“Plan”) will have the same defined meanings in this Restricted Stock Unit Award
Agreement (the “Award Agreement”).

 

I.

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

Name:                [-]

Address:

The undersigned Participant has been granted the right to receive an Award of
Restricted Stock Units (the “Award”), subject to the terms and conditions of the
Plan and this Award Agreement, as follows:

 

Grant Number:    2010-[-]                                     Date of Grant:   
[-]    Vesting Commencement Date:    [-]   
Maximum Number of Restricted Stock Units:    [-]   
Target Number of Restricted Stock Units:    [-]   

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:

General

The number of Restricted Stock Units subject to the Award that will become
eligible for time-based vesting as set forth below will depend upon the
Company’s Financial Performance Level (as defined below) as adjusted for the
Revenue Modifier (as defined below), if at all, for each of the Company’s 2020,
2021 and 2022 fiscal years (or such time period as described below in the event
of a New Measurement Date (as defined below)) and will be determined in
accordance with this Award Agreement.

The “Performance Period” will begin on January 1, 2018 and will end on
December 31, 2022 (the “Anniversary Date”), with the Company’s performance
measured



--------------------------------------------------------------------------------

based on performance for each of the Company’s 2020, 2021 and 2022 fiscal years
(or such time period as described below in the event of a New Measurement Date)
(each of the Company’s 2020, 2021 and 2022 fiscal years, a “Measurement
Period”). Notwithstanding the foregoing, in the event of a Change of Control (as
defined below) where the acquiror does not assume or substitute for the Award,
the Performance Period shall be deemed to end upon the consummation of the
Change of Control (the “Closing”) and the treatment of the Award will be as set
forth in this Award Agreement. The Anniversary Date, or if earlier, the Closing,
is referred to herein as the “Period End Date”.

If Participant ceases to be a Service Provider prior to the Period End Date for
any reason, and except as provided in this Award Agreement, the Restricted Stock
Units subject to the Award will terminate and be cancelled and Participant will
have no further rights with respect to such Restricted Stock Units. Any
Restricted Stock Units subject to the Award that are determined to not be
Eligible Restricted Stock Units as of the Period End Date shall terminate and be
cancelled and Participant will have no further rights with respect to such
Restricted Stock Units. Further, time-based vesting is subject to Participant
continuing to be a Service Provider through the applicable vesting date, subject
to the vesting acceleration provisions set forth below.

Performance Matrix

The number of Restricted Stock Units subject to the Award that will become
eligible for time-based vesting (“Eligible Restricted Stock Units”) will be
determined by the Compensation Committee of the Company’s Board of Directors
(the “Compensation Committee”) in its sole discretion within sixty (60) days of
the completion of each Measurement Period, or, if earlier, the Period End Date
(each date of determination, the “Certification Date”) and will depend upon the
Company’s Financial Performance Level as adjusted for the Revenue Modifier, if
at all, for each Measurement Period (or such time period as described below in
the event of a New Measurement Date), both calculated as of the completion of
each Measurement Period, or, if earlier, the Period End Date as described
herein.

The “Financial Performance Level” means the sum of the Subscription Revenue
Growth (as defined below) plus the Unlevered Free Cash Flow Margin (as defined
below) for each Measurement Period (or such time period as described below in
the event of a New Measurement Date). For purposes of calculating the Financial
Performance Level, results will be expressed to the nearest hundredth, with
amounts equal to .05 and up rounded up to the nearest whole tenth and amounts
below .05 rounded down to the nearest whole tenth.

The “Subscription Revenue Growth” is expressed as a percentage and is defined as
the Company’s GAAP subscription revenue (“Subscription Revenue”) for each
Measurement Period (or such time period as described below in the event of a New
Measurement Date) as reported in the Results of Operations in Management’s
Discussion and Analysis of Financial Condition or in the financial statements
included with the Form 10-K and will be calculated under accounting standards in
place on the Date of Grant, subject to any M&A Adjustment (as defined below).
Subscription Revenue for a given year will be adjusted to use a constant
currency should the average Great Britain Pound (“GBP”) to United States Dollar
(“USD”) and Euro to USD exchange rates vary from the prior year’s average
exchange rates. Constant currency will be calculated using the weighted-average
rate of the prior year’s respective exchange rates applied to the current year’s
GBP or Euro denominated Subscription Revenue.



--------------------------------------------------------------------------------

“Unlevered Free Cash Flow Margin” is expressed as a percentage and is calculated
by dividing Unlevered Free Cash Flow (as defined below) for each Measurement
Period (or such time period as described below in the event of a New Measurement
Date) divided by the Company’s Revenue (as defined below) for each Measurement
Period (or such time period as described below in the event of a New Measurement
Date), subject to any M&A Adjustment.

“Unlevered Free Cash Flow” is calculated by taking the Company’s GAAP cash flow
from operating activities minus purchase of property and equipment and
capitalized software costs. Unlevered Free Cash Flow will be adjusted to remove
the impact of the following:

 

  •  

Cash paid or received for legal settlements in excess of $250,000 in a given
year;

 

  •  

Cash paid related to a restructuring charge in excess of $250,000 in a given
year;

 

  •  

Cash income tax paid for subsidiaries that the Company may begin to pay where it
was not forecasted to generate taxable income at the time the Unlevered Free
Cash Flow target was determined; or

 

  •  

Cash interest expense paid during the period.

“Revenue” means the Company’s GAAP revenue as reported in the Results of
Operations in Management’s Discussion and Analysis of Financial Conditions or in
the financial statements included with the Form 10-K and will be calculated
under accounting standards in place at the Date of Grant.

“M&A Adjustment” means that, notwithstanding the foregoing, if, subsequent to
the Date of Grant, the Company consummates any merger or acquisition resulting
in the financials of the target company (“Target”) being consolidated with the
Company’s standalone financials (“Consolidation”), the Financial Performance
Level for each Measurement Period (or such time period as described below in the
event of a New Measurement Date) shall be calculated as follows, starting with
the first fiscal year after the fiscal year where the Consolidation occurred:

 

  •  

“Subscription Revenue Growth” shall mean ((total Subscription Revenue for the
current fiscal year minus the Board-approved pro forma Revenue for Target for
the current fiscal year) / (total Subscription Revenue for the prior fiscal year
minus the Board-approved pro forma Revenue for Target for the prior fiscal
year)) minus one (1).

 

  •  

“Unlevered Free Cash Flow Margin” shall mean ((total Unlevered Free Cash Flow
for the current fiscal year minus the Board-approved pro forma Unlevered Free
Cash Flow for Target for the current fiscal year) / (total Revenue for the
current fiscal year minus the Board-approved pro forma Revenue for Target for
the current fiscal year)) minus one (1).



--------------------------------------------------------------------------------

  •  

For clarity, the Board approved pro forma models shall incorporate any financial
syngergies expected as a result of the merger or acquisition.

Eligible Restricted Stock Unit Calculation:

 

Level*      Financial
Performance Level      Percentage of 1/3 of the
Target Number of
Restricted Stock Units that
Become Eligible Restricted
Stock Units**      Number of Eligible
Restricted Stock
Units** 1      Below 20%      0%      0 2      20%      25%      16,589 3     
35%      90%      59,722 4      40%      100%      66,358 5      45% or above
     200%      132,716

 

*

The number of Restricted Stock Units that will become Eligible Restricted Stock
Units shall be calculated linearly between levels.

**

Any partial Shares will be rounded down to the nearest whole Share and any
fractional Shares will be forfeited for no consideration.

In addition, the percentage of the 1/3 of the Target Number of Restricted Stock
Units that become Eligible Restricted Stock Units earned at any given Financial
Performance Level will increase by: (i) seven (7) percentage points if the
Subscription Revenue Growth for the applicable Measurement Period (or such time
period as described below in the event of a New Measurement Date) is 15%, and
(ii) fifty (50) percentage points if the Subscription Revenue Growth for each
Measurement Period (or such time period as described below in the event of a New
Measurement Date) is 21%, with the increase being calculated linearly between
these two levels (the “Revenue Modifier”).

In no event may more than 100% of the Maximum Number of Restricted Stock Units
be Eligible Restricted Stock Units.

Time-Based Vesting

Eligible Restricted Stock Units will be scheduled to vest in accordance with the
following schedule, subject to Participant continuing to remain a Service
Provider through the applicable vesting date: 100% of the then Eligible
Restricted Stock Units will vest on each of the third, fourth and fifth
anniversaries of the Date of Grant (the “Vesting Date”) (subject to any
acceleration provisions contained in this Award Agreement). Subject to the
provisions of the Award Agreement, in the event Participant ceases to be a
Service Provider for any or no reason before the Vesting Date, the Eligible
Restricted Stock Units and Participant’s right to acquire Shares thereunder will
immediately terminate and such Eligible Restricted Stock Units will immediately
be forfeited and canceled.



--------------------------------------------------------------------------------

Involuntary Termination

For purposes of this Award Agreement, an “Involuntary Termination” means that
Participant is terminated as a result of either (i) a termination by the Company
without Cause (as defined below) or (ii) a termination by Participant for Good
Reason (as defined below). In the event of an Involuntary Termination and
notwithstanding anything to the contrary in (i) a Participant’s Change of
Control Severance Agreement and/or Employment Agreement with the Company, or
(ii) the Plan, the Award will be treated as follows:

 

  •  

If the Involuntary Termination occurs within twelve (12) months following the
Date of Grant and outside of a Change of Control Period (as defined below), zero
(0) Restricted Stock Units subject to the Award will be considered Eligible
Restricted Stock Units and 100% of the Restricted Stock Units subject to the
Award shall terminate and be cancelled on the three (3) month anniversary of the
Involuntary Termination (the date of the Involuntary Termination, the
“Termination Date”) if no Change of Control has occurred as of the three
(3) month anniversary of the Termination Date and Participant will have no
further rights with respect to such Restricted Stock Units.

 

  •  

If the Involuntary Termination occurs within twenty-four (24) months following
the Date of Grant and during a Change of Control Period, 100% of the Target
Number of Restricted Stock Units will become Eligible Restricted Stock Units and
will fully vest on the Termination Date and the remaining Restricted Stock Units
subject to the Award will terminate and Participant will have no further rights
with respect to such Restricted Stock Units.

 

  •  

If the Involuntary Termination occurs more than twelve (12) months following the
Date of Grant and outside a Change of Control Period, the Restricted Stock Units
subject to the Award will not terminate and instead, will remain outstanding and
the number of Eligible Restricted Stock Units will be calculated on the Period
End Date as set forth in this Award Agreement as if the Involuntary Termination
has not occurred. The actual number of Eligible Restricted Stock Units that will
vest on the applicable anniversary of the Date of Grant will be pro-rated by
multiplying the calculated number of Eligible Restricted Stock Units by a
fraction with (i) a numerator equal to the number of completed calendar days
that have elapsed between the Date of Grant and the Termination Date, and (ii) a
denominator equal to the number of calendar days in the Performance Period.

 

  •  

If the Involuntary Termination occurs more than twenty-four (24) months
following the Date of Grant and during a Change of Control Period, or, if the
Award is not assumed or substituted for by an acquirer in connection with the
Change of Control (in either event, the Termination Date or the Closing referred
to as the “New Measurement Date”), then the Eligible Restricted Stock Units will
vest in full on the Termination Date, or, the Closing if the Award is not
assumed or substituted for by an acquirer in connection with the Change of
Control, and the number of Eligible Restricted Stock Units will equal the
greater of (i) the number of Eligible Restricted Stock Units calculated based on
actual performance during the twelve (12) month period immediately prior to the
Change of Control, or (ii) 100% of the Target Number of Restricted Stock Units;
provided, however, that the number of Eligible Restricted Stock Units will not
exceed 200% of the Target Number of Restricted Stock Units.



--------------------------------------------------------------------------------

Any accelerated vesting in connection with an Involuntary Termination is subject
to Participant signing and not revoking a separation agreement and release of
claims in a form satisfactory to the Company (the “Release”), which must become
effective and irrevocable no later than the sixtieth (60th) day following
Participant’s termination of employment (the “Release Deadline”). If the Release
does not become effective and irrevocable by the Release Deadline, Participant
will forfeit any right to accelerated vesting under this Agreement. In no event
will any accelerated vesting occur until the Release actually becomes effective
and irrevocable.

For purposes of clarification, upon an Involuntary Termination that occurs prior
to a Change of Control, any Restricted Stock Units subject to this Award will
remain outstanding for a period of three (3) months following the Involuntary
Termination in order to determine if a Change of Control occurs. If a Change of
Control does occur during such three (3) month period, the Restricted Stock
Units subject to this Award will be treated as set forth above and including,
for avoidance of doubt, the treatment of the Award if the Award is not assumed
or substituted for by the acquiror as described above. If a Change of Control
does not occur during such three (3) month period, the Restricted Stock Units
subject to the Award that had remained outstanding solely to determine whether
they would have vested as a result of the Involuntary Termination provisions
applicable during the Change of Control Period set forth above will terminate on
the expiration of the three (3) month period.

For further purposes of clarification, the acceleration set forth in this Award
Agreement is meant to be in lieu of, and not in addition to, any acceleration
provisions set forth in any Change of Control Severance Agreement and any
Employment Agreement between Participant and the Company.

For purposes of this Award Agreement, “Cause” will have the meaning set forth in
the Company’s form of Change of Control Severance Agreement filed with the
Securities and Exchange Commission on August 7, 2013.

For purposes of this Award Agreement, “Change of Control” will have the meaning
set forth in the Company’s form of Change of Control Severance Agreement filed
with the Securities and Exchange Commission on August 7, 2013.

For purposes of this Award Agreement, “Change of Control Period” will have the
meaning set forth in the Company’s form of Change of Control Severance Agreement
filed with the Securities and Exchange Commission on August 7, 2013.

For purposes of this Award Agreement, “Good Reason” will have the meaning set
forth in Participant’s own Change of Control Severance Agreement, or, if no such
agreement is then existing, the Company’s form of Change of Control Severance
Agreement filed with the Securities and Exchange Commission on August 7, 2013.



--------------------------------------------------------------------------------

II.

AGREEMENT

1.    Grant of Restricted Stock Units. The Company hereby grants to the
individual named in the Notice of Grant of Restricted Stock Units in Part I of
this Award Agreement (the “Participant”) under the Plan an Award of Restricted
Stock Units, subject to all of the terms and conditions in this Award Agreement
and the Plan, which is incorporated herein by reference. Subject to
Section 19(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan will prevail.

2.    Company’s Obligation to Pay. Each Restricted Stock Unit represents the
right to receive a Share on the date it vests. Unless and until the Restricted
Stock Units will have vested in the manner set forth in Section 3, Participant
will have no right to payment of any such Restricted Stock Units. Prior to
actual payment of any vested Restricted Stock Units, such Restricted Stock Unit
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company. Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable Tax Obligations as set forth in Section 7.
Subject to the provisions of Section 4, such vested Restricted Stock Units will
be paid in Shares as soon as practicable after vesting, but in each such case
within the period ending no later than the date that is the fifteenth (15th) day
of the third (3rd) month from the end of the Company’s tax year that includes
the vesting date.

3.    Vesting Schedule. Except as provided in Section 4, and subject to
Section 5, the Restricted Stock Units awarded by this Award Agreement will vest
in accordance with the vesting provisions set forth in the Notice of Grant of
Restricted Stock Units (the “Notice of Grant”). Subject to the provisions of the
Award Agreement, Restricted Stock Units scheduled to vest on a certain date or
upon the occurrence of a certain condition will not vest in Participant in
accordance with any of the provisions of this Award Agreement, unless
Participant will have been continuously a Service Provider from the Date of
Grant through the applicable vesting date.

4.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator.

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless the Participant dies



--------------------------------------------------------------------------------

following his or her termination as a Service Provider, in which case, the
Restricted Stock Units will be paid in Shares to the Participant’s estate as
soon as practicable following his or her death. It is the intent of this Award
Agreement to comply with the requirements of Section 409A so that none of the
Restricted Stock Units provided under this Award Agreement or Shares issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. For purposes of this
Award Agreement, “Section 409A” means Section 409A of the Code, and any
proposed, temporary or final Treasury Regulations and Internal Revenue Service
guidance thereunder, as each may be amended from time to time.

5.    Forfeiture upon Termination of Status as a Service Provider. Subject to
the provisions of this Award Agreement, the balance of the Restricted Stock
Units that have not vested as of the time of Participant’s termination as a
Service Provider for any or no reason and Participant’s right to acquire any
Shares hereunder will immediately terminate.

6.    Death of Participant. Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

7.    Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of any Tax
Obligations which the Company determines must be withheld with respect to such
Shares. The Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit Participant to
satisfy such Tax Obligation, in whole or in part (without limitation) by
(a) paying cash, (b) electing to have the Company withhold otherwise deliverable
Shares having a Fair Market Value equal to the minimum amount required to be
withheld, (c) delivering to the Company already vested and owned Shares having a
Fair Market Value equal to the amount required to be withheld, or (d) selling a
sufficient number of such Shares otherwise deliverable to Participant through
such means as the Company may determine in its sole discretion (whether through
a broker or otherwise) equal to the amount required to be withheld. To the
extent determined appropriate by the Company in its discretion, it will have the
right (but not the obligation) to satisfy any Tax Obligations by reducing the
number of Shares otherwise deliverable to Participant. If Participant fails to
make satisfactory arrangements for the payment of any required Tax Obligations
hereunder at the time any applicable Restricted Stock Units otherwise are
scheduled to vest pursuant to Sections 3 or 4, Participant will permanently
forfeit such Restricted Stock Units and any right to receive Shares thereunder
and the Restricted Stock Units will be returned to the Company at no cost to the
Company.

8.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant. After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.



--------------------------------------------------------------------------------

9.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

10.    Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company at Cornerstone
OnDemand, Inc. 1601 Cloverfield Blvd., Suite 620, Santa Monica, CA 90404, or at
such other address as the Company may hereafter designate in writing.

11.    Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

12.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

13.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
Where the Company determines that the delivery of the payment of any Shares will
violate federal securities laws or other applicable laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates
that the delivery of Shares will no longer cause such violation. The Company
will make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.



--------------------------------------------------------------------------------

14.    Plan Governs. This Award Agreement is subject to all terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.

15.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

16.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

17.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.

18.    Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.

19.    Modifications to the Award Agreement. This Award Agreement constitutes
the entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.

20.    Amendment, Suspension or Termination of the Plan. By accepting this
Award,



--------------------------------------------------------------------------------

Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

21.    Governing Law. This Award Agreement is governed by the internal
substantive laws, but not the choice of law rules, of California.

22.    Entire Agreement. The Plan is incorporated herein by reference. The Plan
and this Award Agreement (including the exhibits referenced herein) constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof, and may not
be modified adversely to the Participant’s interest except by means of a writing
signed by the Company and Participant.

 

PARTICIPANT                  CORNERSTONE ONDEMAND, INC.         Signature     By
        Print Name     Print Name         Date     Title           Date Address:
               